Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 1 of 38




                   EXHIBIT 5
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 2 of 38
                                                                                          1

                                                                              Expert Opinion



                                                                            FILE 04-2018

 SUBJECT: THE OPINION OF THE DEFENSE OF MR. ROBERTO DAVID CASTILLO
                                                    MEJIA IS ISSUED



CRIMINAL TRIAL COURT WITH NATIONAL JURISDICTION (HONDURAS)
PERSONAL DELIVERY.-


         ENGINEER RUBEN EDUARDO CHAPA CABRERA, official expert in the
areas of Information Technology and Telecommunications appointed by the Superior
Court of Justice of the State of Nuevo León, Mexico, Registration 0436, Official Expert
in Information Technology, Electronic Engineering and Systems Engineering Authorized
by the Judicial Branch of the Federation (General Agreement 16/2011) registration 077-
2018, acting in his capacity as Expert in Information Technology and
Telecommunications duly accredited, on behalf of the defense of Mr. ROBERTO DAVID
CASTILLO MEJIA in the case that is instructed against him for assuming his
responsibility for the crime of assassination of Mrs. BERTHA ISABEL CACERES; I
hereby present to you the following EXPERT OPINION IN INFORMATION
TECHNOLOGY AND TELECOMMUNICATIONS:


BACKGROUND

On October 12, 2018, I was duly sworn in as the expert proposed by Mr. ROBERTO
DAVID CASTILLO's defense. Specifying the points and purpose of the opinion
entrusted to me by this judicial body. Subsequently, on November 6, 2018, I appeared
before this respectable authority in order to receive a full copy of the extension of the
expert opinion referred to as "Analysis DIVINV DNII-004-2016 dated March 9, 2018,
issued by the representative of the public prosecutor's office, as well as the information
extraction information of mobile phones and electronic devices related to the case of the
file in question 004-2016, as well as having at sight and available the material related to
the facts of investigation, which were agreed by means of the sworn statement already
mentioned. The expert advice was developed between November 10, 2018 and April 2,
2019.


PURPOSE OF THE EVIDENCE

      a) To perform analyzes of criminal links or absence of such links and analysis of
         communications interventions that the prosecutor has been carrying out


                                          Confidential
                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 3 of 38
                                                                                             1


      b) Analysis of the results of the extractions of cell phone information, information
         that at the time was provided by the telephone company TIGO, accumulating
         to this file, as well as all inputs filed to the order of this judicature derived from
         the obtaining of mobile phones, and other devices such as computers, laptops
         and others that were confiscated from BERTHA ISABEL CACERES, SERGIO
         RODRIGUEZ, DOUGLAS BUSTILLO AND ROBERTO DAVID CASTILLO
         MEJIA.


STUDY MATERIAL

      a) Full copy of the extension of the expert opinion referred to as Analysis DIVINV
         DNII-0004-2016 dated March 9, 2018 issued by the representative of the
         public prosecutor's office
      b) Report on the extraction of information from mobile phones and electronic
         devices known in the case against Mr. DAVID CASTILLO, for assuming his
         responsibility for the crime of assassination of Mrs. BERTHA ISABEL
         CÁCERES
      c) Material related to the facts of investigation, which were agreed by means of
         the sworn statement already mentioned


FACTS

In this analysis made with respect to the information extracts prepared by the
prosecutor, at that time, seeking to know the status of the equipment in question
attached to point 5.2 of the international standard ISO/IEC 27037, I searched in the file
the logbook of digital evidence handling procedures to be able to carry out forensic
computation studies to the equipment, like their forensic images of hard drives and/or
removable memories, however, they were not found.

ISO/IEC 27037 is an international standard that provides a guideline for specific
activities in the handling of potential digital evidence; These processes are:
identification, collection, acquisition, and preservation of potential digital evidence.
These processes are required in an investigation, which is designed to maintain the
integrity of the digital evidence, an acceptable methodology in obtaining digital
evidence, which will contribute to be admissible in legal and disciplinary actions as well
as in other required instances. This international standard also provides a general
guideline for the collection of non-digital evidence, which could be useful in the analysis
stage of potential digital evidence.
Due to the fragility of digital evidence, it is necessary to use an acceptable methodology
to ensure the integrity and authenticity of the potential digital evidence. This
international standard does not require particular use or tools, but they must be
updated.




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
     Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 4 of 38
                                                                                           2


This international standard provides a guideline for the following devices and/or
functions, which are used in various circumstances:
        Digital storage media used in standard computers such as hard drives, floppy
         disks, optical disks and optical magnets, data devices with similar functions.
        Mobile phones, personal digital assistants (PDAs), personal electronic devices
         (PEDs), memory cards.
        Mobile navigation systems
        Video and digital cameras (including CCTV)
        Standard computers with network connections
        Networks based on TCP/IP and other digital protocols
        Devices with similar functions as those mentioned above

Practices recommended by ISO 27037 not observed in the processes carried out with
the prosecutor's evidence management:

        In this case, we do not see a whole element of a digital forensic investigation that
         is a forensic image of the hard drives of the computer equipment, as well as no
         logs that indicate the initial (system) states of the telephone equipment at the
         time they accompany the practice.

         In terms of information technology, the forensic image is a method of "faithful
         copying" used in computer investigations for the purpose of guaranteeing that the
         treatment of the information during the search and analysis does not alter the
         content in any way, from the time of the seizure until the time of the opinion and
         subsequent reports over time to preserve its integrity and thus bring it to the
         judicial body. Which means that said procedure may be repeatable, thus any
         expert of any party and/or a third arbitrator can establish the results irrefutably
         over time, because failure to perform this faithful copy, is voluntarily or
         involuntarily constituted in the manipulation of evidence, altering the result and
         leaving the content of the computer material adulterated and therefore unusable,
         since every result cannot contain an origin point.

        Another practice not observed is the use of a writing blocker, in order to ensure
         that the electronic elements or files contained in any type of electronic-digital
         device remains intact before involuntary errors, malicious software or intentional
         manipulation.




                   CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 5 of 38
                                                                                           3


For this purpose, there is the international standard ISO 27037, which the country of
Honduras recognizes, through the National Quality System (SNC/SENACIT) according
to the publication of the body cited here and by consulting the internet link https:
//www.iso.org/member/251461.html




ISO, as per its acronym in English, means International Standards Organization

For the purpose of reviewing the certainty of the process adhering to the international
standard ISO 27037 that governs this matter for the collection and study of digital
evidence, the following is observed:

             1) That there is no such application related to the opinions of extraction of
                telephone information made by the Technical Agency of Criminal
                Investigation (ATIC). Therefore, said acquisition procedure is out of
                standard since there is no procedure log for each object to which the
                extraction of information was made,
             2) There are also no forensic images or copies, thus it is impossible to
                establish the initial state of the information, origin and irrefutable nature
                of conservation from the moment of seizure of the equipment until
                today,
             3) We do not have the necessary elements to consider an appropriate
                packaging, such as protection against humidity, impacts, electric shock,
                vibration and magnetism. The 3 essential subjects as indicated by the
                international standard ISO/IEC 27037 that establishes the standards in
                information technology, such as security techniques and guidelines for
                the identification, collection, acquisition, and preservation of digital
                evidence.




                CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 6 of 38
                                                                                              4


METHODOLOGY

The required computer analysis of the means of evidence is carried out strictly in
accordance with the international standard ISO/IEC 27037, which is an international
treaty that establishes the security techniques, and a guide for the identification,
collection, acquisition, and preservation of the digital evidence to be inspected.

The foregoing allows us to obtain reliable results from a single, undoubted source of
information, and allow the study to be repeatable at any time without obtaining a
different result when carried out by the same or different person.

This standard establishes in point 5.3 the requirements for the handling of the potential
digital evidence, and point 5.3.1 is very clear in having the following points as objective:

       a) Relevance: it must be possible to demonstrate that the acquired material is
          relevant to the investigation, i.e. that it contains information of value to assist in
          the investigation of the particular incident and that there is a good reason why
          it was acquired. Through audit and justification, we should be able to describe
          the procedures followed and explain how the decision to acquire each item
          was made.

       b) Reliability: it means that all the processes of the potential digital evidence
          shall at all times be repeatable.

       c) Sufficiency: gather enough material that potentially serves as evidence.

          Key aspects in the handling of digital tests

          According to the aforementioned standard, there are four key aspects in the
          handling of digital tests: audit, justification and respectability or reproducibility
          depending on the particular circumstances.

          Auditability: It should be possible for an independent assessor or other
          authorized stakeholders may evaluate the activities carried out by the
          computer analyst. This will be possible by adequately documenting all actions
          taken. In addition, the computer analyst must be able to justify the decision-
          making process when selecting a specific course of action. The processes
          performed by the computer analyst should be available for an independent
          evaluation to determine if an appropriate scientific method, technique or
          procedure was followed. (Point 5.3.2 of ISO/IEC 27037) This is an element
          with which the undersigned reviewed the information subject of the test.




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 7 of 38
                                                                                       5


          Repeatability: it is established when the same results are produced under
          the following conditions:

             I. Using the same measurement procedure and method;
            II. Using the same instruments and under the same conditions; and
           III. It can be repeated at any time after the original test

A properly trained and experienced computer analyst should be able to perform all the
processes described in the documentation and reach the same results, without
guidance or interpretation. The computer analyst must be aware that there could be
circumstances in which it would not be possible to repeat the study carried out, when an
original hard disk has been copied and returned to use, or when an element involves
volatile memory. In this case, the IT analyst must ensure that the acquisition process is
reliable. To achieve respectability, the quality control and process documentation should
be in place. (Point 5.3.3 of the standard of ISO/IEC 27037)
This is an element with which the undersigned reviewed the information subject of the
test.

      Reproducibility: is established when the same results are produced under the
      following conditions:

              I.    Using the same measurement method;
             II.    Using different instruments and under different conditions; and
            III.    It can be played at any time after the original test.
      (Point 5.3.4 of the standard of ISO/IEC 27037)

      Justification: The IT analyst must be able to justify all the actions and methods
      used in the handling of the potential digital evidence.

      The justification can be achieved by demonstrating that the decision was the best
      option to obtain all the potential digital evidence. It is highly recommended that
      the computer analyst has the experience, skills and competence to ensure that
      the correct processes and procedures are followed when handling potential
      digital evidence to ensure the eventual preservation of digital evidence that may
      have evidentiary value. (Point 5.3.5 of the standard of ISO/IEC 27037)




                CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 8 of 38
                                                                                             6


Other basic principles to which this rule refers, point 5.4 establishes the handling of
digital evidence with regard to identification (5.4.2), collection (5.4.3), acquisition (5.4.4)
and preservation (5.4.5). On the other hand, point 6 referring to chain of custody, which
in summary establishes that the chain of custody record is a document that identifies
the chronology of the movement and management of potential digital evidence. It must
be instituted from the collection or acquisition process. This will typically be achieved by
tracking the story of the item from the moment when it was identified, collected or
acquired by the investigation team to the current status and location.

The chain of custody record is a document or series of related documents that details
the chain of custody and records who was responsible for handling potential digital
evidence, either in the form of digital data or other formats (such as paper notes). The
purpose of maintaining a chain of custody record is to allow the identification of access
and movement of potential digital evidence at any given time.

Having said that, given that the evidence had already been manipulated beforehand, I
proceeded to analyze the information provided through the reports made as well as the
extractions previously made for the study of the messages and information contained
and compare it against the delivered opinion cited above.


To illustrate the foregoing, an evidence management problem is evident. To locate the
judge, in file document No. DETECI-EX0801-2016-00167 of the File: 21-2016 located in
the file in process F(48 to 51)




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 9 of 38
                                                                      7




                                    Number:   Unknown




       Date/time extraction start
       Date/time extraction end




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 10 of 38
                                                                                                                                                      8




                       The application data was extracted using the previous version change method of the Android backup APK. Applications that
                       could not be backed up were changed to an earlier version. The original versions of the device applications were restored at
                       the end of the process.




From where emerges a version change of the operating system of the telephone
mentioned in the images, which means changes from the initial state of the evidence
collected by the authority.




               CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 11 of 38
                                                                                           9


On the other hand, when reviewing the different inputs with which this expert report was
prepared, including the document referred to as preliminary official report: Analysis
DIVINV DNII-0004-2016 from folio 723 to 751 of judicial file 04-2018, dated March 9,
2018 contained (which is attached in the image below), I find interpretations or value
judgments exemplifying the following that specifically cites on page 14 folio 736 of said
report

      According to the Whatsapp messages extracted from said telephone device, the
       numbers 99900946 (Roberto Davis Castillo) and 99926503 (Sergio Rodriguez), the
       following is observed:
            On 10/29/2015, there is a group message which is sent by 99926503 (Sergio
              Rodríguez), indicating that they will take actions against Bertha and Tomas,
              which is copied by 99900946 (Roberto David Castillo).
            After the event 03/03/2016, the numbers 99900946 (Roberto David Castillo) and
              99926503 (Sergio Rodríguez), send messages to each other referring to the death
              of Bertha Cáceres and actions that have to be taken for said incident.

                                Opinion Extract Image folio 736


For this interpretation of the aforementioned opinion to make sense, it is observed that a
conversation is presented in which I realize the following:

1.- That the messages are intentionally placed as they are, since there is no sequence
of the registration identification number obtained from the same device, thus the
tracking of the real historical line of the messages cannot be guaranteed for 2 reasons

       a) For not complying with the normative guarantees mentioned above
       b) For the lack of order in the numbers of identifiers in the supposed timeline for
          messages.


2.- In addition to the above, I find that the conversation attached on pages 14 to 16 (folio
736 to 738) of the same document mentioned, it is a context without possibility of
existing because they come from messages taken from different conversations of two
different message groups, mutilated in their original order and overlapped to form a new
conversation and a supposed new context pretending to give another meaning to it.




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 12 of 38
                                                                                  10


To be more clear, there are 2 groups of the whatsapp application whose names and
telephone numbers are indicated below.

    Group name and            Telephone numbers         Number of members
        subject                 that make it up
   Coordinación PHAZ               99926503                 Members: 11
                                   94728319
    Subject: coordinate            99557201             Repeated members in
    operational actions            99821386              the same groups: 5
  related to the company           94508286             (underlined in yellow)
           DESA                    99900946
                                   94570137
                                   96240728
                                   88700404
                                   95840351
                                   94559615

     Seguridad PHAZ               99926503                  Members: 10
                                  94528319
     Subject: address             32787416              Repeated members in
 situations to take care of       96002743               the same groups: 5
  incidents related to the        99900946              (underlined in yellow)
      company DESA                33924868
                                  94570137
                                  96240728
                                 34620191343
                                  94645441



Once the different groups have been explained, the identification numbers in order of
appearance or not, of conversation assembled with data messages, are listed in the
image below, coming from different groups of messages in a specific order of
appearance and chosen to give a different meaning to the real conversations:




                CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
           Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 13 of 38
                                                                                                                                  11


                            #          Type          Timestamp               Party                   Description



                                    Instant                          From:           It is evident that while Thomas or Berta
                                    messages                                         are absent, the movement weakens and
                                                                                     there is not many people. So it is
                                                                                     against them that we must also take
                                                                                     actions.
                                                                     To:


CHAT SEGURIDAD
PHAZ




                                   Instant                           From:           Copied
CHAT SEGURIDAD
                                   messages
PHAZ                                                                                                                            Messages
                                                                                                                                omitted about
                                                                     From:
                                   Instant                                           Sergio just called to report it            news in media
CHAT                               messages
COORDINACION
PHAZ                                                                 From:
                                   Instant                                           We must coordinate
CHAT                               messages                                          communications and security
COORDINACION
PHAZ                                                                 From:           Yes, I will prepare an email
CHAT                               Instant
                                   messages
COORDINACION
PHAZ
                                   Instant                           From:           We have to coordinate security and
                                                                                     communications immediately. For us it
                                   messages
CHAT SEGURIDAD                                                                       is a crisis and we have to be prepared
                                                                                     for what’s coming.
PHAZ


                                                                     From:
                                   Instant                                           We have to meet as soon as possible,
CHAT SEGURIDAD                     messages                                          the communications teams.
PHAZ


           Preliminary official report: ANALYSIS DIVINV DNII-0004-2016                                          Page 14 of 29




                                CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
           Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 14 of 38
                                                                                                             12


                Instant                   From:             What time is Mr. J available?                    Messages
CHAT            messages
SEGURIDA                                                                                                     ommited
D PHAZ
                Instant                   From:             Sergio, I think you should go back to
                messages                                    the office to coordinate
                                                            communications


                Instant
                                          From:             I already sent an email to the bank
                messages




                                          From:
                Instant                                     I will convene it right now
                messages



                Instant                   From:
                messages                                    I’ am already arriving at DESA




                Instant                   From:
                                                            Already in the office
                messages




                Instant                   From:             We need to coordinate with Jorge
                messages                                    Avila



               Instant                    From:
                                                            Security at the site
               messages




               Instant                    From:             Instructions for the “Mayor” is to redouble
               messages                                     security at all fronts of the work, coordinate
                                                            with the National Police


               Instant                   From:              To protect the surrounding
               messages                                     communities and project sites




                           CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
 Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 15 of 38
                                                                                                              13


           Instant                               From:        At TN5 it was the same accusations of the
           messages                                           afternoon



           Instant                               From:        Yes, it is at TN5 right now
           messages




                                                 From:
           Instant                                            But don’t be based on this denunciation
           messages



           Instant                               From:        We all have to meet before that event, plan
           messages                                           strategies, release information as soon as
                                                              possible



           Instant                               From:        Our communication
           messages




           Instant                              From:         Modify the communication, but I don’t think
           messages                                           we should continue waiting for the
                                                              government


         Instant                                From:         See you tomorrow at 08:00 to unify criteria
         messages




         Instant                                From:         Good morning, Roque.
         messages




Preliminary official report: ANALYSIS DIVINV DNII-0004-2016                                   Page 15 of 29




                      CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 16 of 38
                                                                                            14


    Instant                  From:            I’ll just buy coffee and snacks and I’ll be
    messages                                  there



    Instant                  From:            The investigation is being complicated
    messages                                  because the interference of the Copinh




    Instant                  From:            It seems that all they want and expect is
    messages                                  that the criminals are linked to the
                                              government and companies and
                                              strengthen their fight and make noise
                                              internationally


    Instant                  From:
    messages



                             From:            Mr. Jesus, we ask you to give a little
    Instant
                                              visibility to the news
    messages



                             From:            Salvador Zuniga I assume
    Instant
    messages



                             From:            The news was released today by the
    Instant
                                              written media. Yesterday, at the committee
    messages
                                              meeting we saw the comment of the
                                              vehicle following a statement from the
                                              daughter. This is because on Wednesday
                                              Tomas and Sotero saw Sergio in the
                                              vehicle when he came from the project.
                                              Maybe they told the daughter so she will
                                              accuse us directly.




               CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 17 of 38
                                                                                         15


The messages before the message shown of the previous number of the identifier
16520 of the Seguridad Phaz chat and that do not appear in the aforementioned
opinion:

From: From: 50494528319@s.whatsapp.net
Timestamp: 29/10/2015 02:56:15 p.m.(UTC+0)
Source application: WhatsApp
Content:
This was reported to me at 07:30 hours, by supervisor Pacheco:

"Mayor’, in the area of the booths of the copines, there are 2 teenagers and Pancho
Javier shot 3 times with a firearm."
-----------------------------
From: From: 50494528319@s.whatsapp.net
Timestamp: 29/10/2015 07:33:33 p.m.(UTC+0)
Source application: WhatsApp
Content:
Good afternoon, Gentlemen, I am in Tegucigalpa, this was reported to me at 11:20 am,
by supervisor Pacheco:
"There are 5 men among them, they are Pancho Javier Clementino Gonzales, Armando
Pineda and there are two others who are inside the booths
and two teenagers who are fishing, the river is still grown and it's not raining, it's just
that it's dull and it's possible that it will rain."
-----------------------------
From: From: 50494528319@s.whatsapp.net
Timestamp: 29/10/2015 09:51:03 p.m.(UTC+0)
Source application: WhatsApp
Content:
Good afternoon gentleman:
It was reported to me at 3:36 PM, by supervisor Pacheco:

"Mayor’, we are without news, there were 8 Copines and 4 already left."
-----------------------------
From: From: 50494528319@s.whatsapp.net
Timestamp: 29/10/2015 09:52:48 p.m.(UTC+0)
Source application: WhatsApp
Content:
Good afternoon gentleman:
It was reported to me at 3:43 pm, by supervisor Pacheco:

"TWO MORE ALREADY LEFT, IT'S JUST PANCHO JAVIER WITH ANOTHER MAN."
-----------------------------
From: To: 50499926503@s.whatsapp.net Sergio Rodríguez
Timestamp: 29/10/2015 09:57:53 p.m.(UTC+0)
Source application: WhatsApp
Content:
The information we have is that if people do not come from the village later, Francisco
Javier leaves the site as well.


                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 18 of 38
                                                                                                       16



And in the correct order of the events recorded according to the logs, the subsequent
messages would be the following and taken from the same opinion in question:

         Instant                   From:              It is evident that while Thomas or Berta are
         messages                                     absent, the movement weakens and there is
                                                      not many people. So it is against them that we
                                                      must also take actions.

                                   To:




         Instant                   From:             Copied
         messages




Where the conversations clearly indicate that the actions are related to the previous
conversations about mobilizations and gunshots reported.

After the messages indicated above, messages are found from the telephone number
50499900946 David Castillo and within the group of WhatsApp message conversations
named Seguridad Phaz, which give the meaning of the type of actions to be taken,
being only legal acts:

From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 09/11/2015 11:46:25 p.m.(UTC+0)
Source application: WhatsApp
Content:
There is the contact of the attorney Jerezano, criminal lawyer of Santa Bárbara
-----------------------------
From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 09/11/2015 11:46:49 p.m.(UTC+0)
Source application: WhatsApp
Content:
To follow up on the accusations that must be filed of the Copinh
-----------------------------
From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 09/11/2015 11:46:55 p.m.(UTC+0)




                    CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 19 of 38
                                                                               17


Source application: WhatsApp
Content:
All types of complaints
-----------------------------

The messages before the message shown of the previous number of the message
identifier 30842 of the Coordinación Phaz chat about previous news and that do not
appear in the aforementioned opinion:


From: From: 50499821386@s.whatsapp.net
Timestamp: 03/03/2016 11:37:44 a.m.(UTC+0)
Source application: WhatsApp
Attachments:
                 #1: chats\WhatsApp\attachments149\IMG-20160303-WA0001.jpg




               CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 20 of 38
                                                                          18




                NEWS: We share with you this news due to the link
                between it and the construction of the hydroelectric
                project “Agua Zarca” and our municipality and
                indigenous fight.

                Through our site, we have promoted the development
                of our communities, starting with cultural respect and
                sustainable development.

                On this occasion, we are mourning the assassination
                of the leader Berta Cánceres.




Content:

-----------------------------
From: From: 50499557201@s.whatsapp.net
Timestamp: 03/03/2016 11:38:49 a.m.(UTC+0)
Source application: WhatsApp
Content:
What!
-----------------------------
From: From: 50499557201@s.whatsapp.net
Timestamp: 03/03/2016 11:38:59 a.m.(UTC+0)
Source application: WhatsApp
Content:




              CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 21 of 38
                                                                                    19


What a news!
-----------------------------
From: From: 50494570137@s.whatsapp.net
Timestamp: 03/03/2016 11:39:43 a.m.(UTC+0)
Source application: WhatsApp
Content:
Reported
-----------------------------
From: To: 50499926503@s.whatsapp.net Sergio Rodríguez
Timestamp: 03/03/2016 11:40:20 a.m.(UTC+0)
Source application: WhatsApp
Content:
The news are in hch

From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 03/03/2016 11:41:50 a.m.(UTC+0)
Source application: WhatsApp
Content:
Sergio just called to report it
-----------------------------
From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 03/03/2016 11:42:07 a.m.(UTC+0)
Source application: WhatsApp
Content:
We must coordinate communications and security
-----------------------------

To subsequently have the subsequent messages of the same incomplete chat in the
preliminary official report Analysis DIVINV DNII-0004-2016, with the correct ones as
follows:

From: From: 50494528319@s.whatsapp.net
Timestamp: 03/03/2016 11:42:44 a.m.(UTC+0)
Source application: WhatsApp
Content:
Good morning gentlemen:

Officer Turcios called me and sent me this message:

I'm sorry to inform you that they murdered Mrs. Berta Caseres this morning in the
Esperanza Intibuca Z
-----------------------------
From: To: 50499926503@s.whatsapp.net Sergio Rodríguez
Timestamp: 03/03/2016 11:43:46 a.m.(UTC+0)
Source application: WhatsApp
Content:




                CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 22 of 38
                                                                                            20


David, we must inform the bank
-----------------------------
From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 03/03/2016 11:44:30 a.m.(UTC+0)
Source application: WhatsApp
Content:
Yes, I will prepare an email
-----------------------------
From: From: 50494570137@s.whatsapp.net
Timestamp: 03/03/2016 11:49:58 a.m.(UTC+0)
Source application: WhatsApp
Content:
The one of HCH did not mention it anymore.
-----------------------------
From: From: 50499821386@s.whatsapp.net
Timestamp: 03/03/2016 11:57:21 a.m.(UTC+0)
Source application: WhatsApp
Content:
In the morning news cycle you cannot do much. But from noon and later, the incident
must not be related to our activity. This is now the work of the communication team.
-----------------------------
From: From: 50499821386@s.whatsapp.net
Timestamp: 03/03/2016 12:17:56 p.m.(UTC+0)
Source application: WhatsApp
Content:
Our social media team will limit its action waiting for the definition of discursive line and
strategy to follow.
-----------------------------
From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 16/03/2016 12:01:18 a.m.(UTC+0)
Source application: WhatsApp
Content:
WARNING Murder of one more COPINH partner!!!
WARNING PARTNERS, NELSON GARCÍA, FATHER TO 5 CHILDREN, FROM 35 TO
38 YEARS OLD APPROXIMATELY, FROM RÍO LINDO CORTES, HAS BEEN
MURDERED THIS AFTERNOON, OUR PARTNER RECEIVED 4 GUNSHOTS IN HIS
FACE. IN A VIOLENT EVICTION BY THE MILITARY POLICE AND COBRAS. LET'S
ASK FOR NATIONAL AND INTERNATIONAL SOLIDARITY. FOR HOW MUCH
LONGER WILL WE CONTINUE SUFFERING MORE MURDERS OF THOSE WHO
FIGHT FOR A MORE FAIR WORLD, FOR THE RIGHT TO THE LAND, FOR A
DIGNIFIED ROOF, FOR A DIGNIFIED WORK AND WITHOUT EXPLOITATION.
IT'S ENOUGH, NO MORE EXTERMINATION OF INDIGENOUS, BLACKS AND
FARMER PEOPLES. It is also reported that Sotero Chavarria and Selvin Milla,
members of the COPINH General Coordination are being threatened with being
captured by members of the police. Sotero and Selvin are helping the wounded and
those affected by the eviction.




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 23 of 38
                                                                                                 21


AUDIO HERE
Share
-----------------------------
From: From: 50499900946@s.whatsapp.net David Castillo
Timestamp: 16/03/2016 12:01:23 a.m.(UTC+0)
Source application: WhatsApp
Content:
PSI

The context clearly denotes that they talk about news in a local media hch. And that an
email will be prepared for the bank, as well as other events or news related to members
of COPINH.

While with the messages cut, the partial communication established in the opinion
DIVINV DNII-004-2016 dated March 9, 2018, folios 723 to 751, it would be as follows:



                                  From:               Sergio just called to report it
         Instant
         messages



         Instant                  From:               We have to coordinate communications and
         messages                                     security




         Instant                  From:               Yes, I will prepare an email
         messages




I point out below the consecutive break that results in the uncertainty of the meaning of
the conversations:




                    CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 24 of 38
                                                                                                       22


               #        Type    Timestamp           Party                  Description




                                            From:           It is evident that while Thomas or Berta
                     Instant
                                                            are absent, the movement weakens and
                     messages
                                                            there is not many people. So it is
                                                            against them that we must also take
                                                            actions.
                                            To:




                     Instant                From:           Copied
                     messages



                     Instant                From:           Sergio just called to report it
                     messages



                     Instant                From:           We have to coordinate communications
                     messages                               and security



                     Instant                From:           Yes, I will prepare an email.
                     messages



                     Instant                From:           We have to coordinate security and
                     messages                               communications immediately. For us it
                                                            is a crisis and we have to be prepared
                                                            for what’s coming.




                     Instant                From:           We have to meet as soon as possible,
                     messages                               the communications teams.




Another issue related to the same point is that the messages in all their context and in
their original conversation, nowhere in the conversation establish anything that indicates
or could be assumed as the planning of the death of Mrs. Bertha Cáceres.

Within the opinion DETECI EX 0801-2016-00166, corresponding to the telephone
device LG-D805G2 confiscated from Mr. Douglas Bustillo, we find the same problems
as before, however, it is possible to perceive this sequential order and then such order
breaks for the reasons explained above, i.e. there is no logical sequence in the order or
arrangement of the messages as showed, by way of illustration in the extract below:




                   CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 25 of 38
                                                                                                  23




#             Type      Timestamp            Party                                Description




      Reg.                          From:
      Calls



      Reg.                          From:
      Calls



                                    From:
      Reg.
      Calls



      Instant                        To:             Good morning Mr. Castillo, I completed 50%
      messages



      Instant                        From:
      messages




      Instant                        From:           On the 30th, let’s meet at (illegible)
      messages




                     CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 26 of 38
                                                                                                               24




     Instant               To:               Which of the 2 times is real?
     messages



     Instant                To:              6:15
     messages                                Or
                                             In 30 minutes


     Instant                From:            Bustillo, get to work
     messages



     Instant                From:            No parties
     messages



     Instant                To:              And have everything prepared, because it may occur at
     messages                                this moment.



     Instant                To:              During this day
     messages



     Reg.                   To:
     Calls



     Reg.                   From:
     Calls



     Reg.                  To:
     Calls



     Instant               From:             Remember the accidents and the scene
     messages



     Instant                To:              Mission aborted today
     messages                                It wasn’t possible yesterday

                                             I will wait for your instructions, because I have no logistics,
                                             I’ve got nothing.




Of the whole conversation even without the proper order, when discovering the
difference in dates before and after the facts investigated (March 3, 2016), a link with
the facts or preparatory means that suggest the planning of the commission of a crime
cannot be established.

In the same aforementioned document, in section VI, which mentions on page 21 folio
743 the origin of the image attached of the extract under analysis below:




                CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 27 of 38
                                                                                        25


               VI. Chronological data of the information found in number 99900946
                   (David Castillo) and the numbers 98426844 (Douglas Butillo, and
                   99926503 (Sergio Rodríguez) with other suspects, 97755627
                   (Henry Hernández), 97267794 (Henry Hernández), 33281417
                   (Mariano Díaz Chávez). On the dates 10/29/2015, 11/22/2015, 05
                   and 06/2016, (date on which an attack against Mrs. Betha
                   Cáceres was planned).


                              Opinion Image Extract folio 736



The value judgment clearly establishes an attempt to carry out an attack against Mrs.
Bertha Cáceres related to the telephone numbers associated with different people,
including Mr. David Castillo.

Of this section, it is not possible to observe information that allows us to establish the
planning or intention of carrying out an attack against Mrs. Bertha Cáceres or of any
person or attack, since it does not establish which of the points mentions the name or
the supposed act to be committed, likewise it follows the same situation described
above, nor is there a linking of messages between Mr. David Castillo (99900946) and
Messrs. Herny Javier Hernández (97755627) and Mariano Díaz Chavez (33281417).


Regarding the voice recording, there are no studies with the computer tools that allow
us to verify the frequencies, the graphic way of representing a sound has been defined
as spectrum. The characteristics of the voice are represented by spectra and, therefore,
it can be drawn at more open or more closed wavelengths, or, with greater or lesser
amplitude. With the above, a scientific analysis can be performed to quantify and
analyze both the tone and the intensity of the voice and other equipment with which it is
possible to measure the formants that allow us to identify the timbre.

From the above, the voice recording would be obtained through a real-time
spectrograph, a high-speed two-channel analyzer and a computer-based data capture
system. This equipment produces spectrograms (history in the spectrum time), variable
length, waveform, amplitude variations graphs, analysis and synthesis (for voice),
and other forms of deployment for analysis in a fast and clear way, i.e. we will obtain the
vocal spectrum with which the comparative studies can be carried out, between the
vocal spectrum of the digital voice recording of the witness.




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
    Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 28 of 38
                                                                                                      26


Evidence of Threats according to the data messages analyzed
On the other hand, regarding the extracts of the data of messages between the number
50499110085 associated with Bertha Cáceres and the telephone number 41786531266
associated with the contact Yanik Sansonnens, messages were found in the report,
which are shown below, which clearly indicate that they talk about mining projects
where there are serious threats (see line 31 and 32):


Case Information
Workspace 2 - Timeline (42)
Workspace 2Timeline (42)

Investigator name Vodde, Shaun (US-DC)

Case number          C2025234

Case name            Niagara

Analytics version 7.0.0.3


                                                                                                Device
# Type      Time       Parties                         Origin   Description
                                                                                                owner

                       From: 41786531266@s.whatsap
                       p.net, WhatsApp (! Yanik            Good night.
          3/2/2016     Sansonnens)                         How are you?
  Chat                                                                                      ! Berta
1         2:29:15 AM                              WhatsApp I'm Yanik, the Swiss journalist.
  message            (assumed):                                                             Caceres
          (UTC+0)                                          Could you take pictures of the
                     50499110085@s.whatsap p.net,          damage there in your apartment?
                     WhatsApp (! Berta Caceres)

                                                           Good night.
           3/2/2016   From: 41786531266@s.whatsap          How are you?
   Chat                                                                                     ! Berta
2●         2:29:15 AM p.net, WhatsApp (! Yanik    WhatsApp I'm Yanik, the Swiss journalist.
   message                                                                                  Caceres
           (UTC+0)    Sansonnens)                          Could you take pictures of the
                                                           damage there in your apartment?

                       From: 41786531266@s.whatsap         I can come this Friday or
                       p.net, WhatsApp (! Yanik            Saturday. It depends on another
          3/2/2016     Sansonnens)
  Chat                                                     appointment. I'm still waiting for an ! Berta
3         2:40:19 AM                              WhatsApp
  message            (assumed):                            answer.                               Caceres
          (UTC+0)
                     50499110085@s.whatsap p.net,          I'll let you know on Thursday,  is it
                     WhatsApp (! Berta Caceres)            okay?

                                                           I can come this Friday or
                                                           Saturday. It depends on another
           3/2/2016   From: 41786531266@s.whatsap
   Chat                                                    appointment. I'm still waiting for an ! Berta
4●         2:40:19 AM p.net, WhatsApp (! Yanik    WhatsApp
   message                                                 answer. I'll let you know on          Caceres
           (UTC+0)    Sansonnens)
                                                           Thursday, is it okay?


                     From: 41786531266@s.whatsap
          3/2/2016   p.net, WhatsApp (! Yanik
  Chat                                                                                          ! Berta
5         6:07:53 PM Sansonnens)                  WhatsApp ?
  message                                                                                       Caceres
          (UTC+0)
                     (assumed):
                     50499110085@s.whatsap p.net,


                   CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
      Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 29 of 38
                                                                                                          27

                        WhatsApp (! Berta Caceres)

                        From: 50499110085@s.whatsap
                        p.net, WhatsApp (! Berta
             3/2/2016   Caceres)
     Chat                                                          On March 5 or 6, how is your    ! Berta
6            6:54:27 PM                                 WhatsApp
     message            To: 41786531266@s.whatsap                  time?                           Caceres
             (UTC+0)
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

                        From: 50499110085@s.whatsap
                        p.net, WhatsApp (! Berta
             3/2/2016   Caceres)
     Chat                                                                                          ! Berta
7            6:54:39 PM                                 WhatsApp ??
     message            To: 41786531266@s.whatsap                                                  Caceres
             (UTC+0)
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

                     From: 50499110085@s.whatsap
          3/2/2016   p.net, WhatsApp (! Berta             We have days of analysis and
  Chat                                                                                             ! Berta
8         6:56:27 PM Caceres)                    WhatsApp work in the 2 areas that have
  message                                                                                          Caceres
          (UTC+0)                                         disputes
                     To:

1




                        41786531266@s.whatsap
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

                        From:
                        50499110085@s.whatsap
             3/2/2016   p.net, WhatsApp (! Berta
     Chat    6:56:42    Caceres)                                                                    ! Berta
9                                                    WhatsApp Including Río Blanco
     message PM                                                                                     Caceres
             (UTC+0)    To: 41786531266@s.whatsap
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

                        From:
                        50499110085@s.whatsap
           3/2/2016     p.net, WhatsApp (! Berta
   Chat    6:57:01      Caceres)                                Fight against the Agua Zarca        ! Berta
10                                                   WhatsApp
   message PM                                                   hydroelectric project               Caceres
           (UTC+0)      To: 41786531266@s.whatsap
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

                        From:
                        41786531266@s.whatsap                 On March 4 or 5. Can it be? It would
                        p.net, WhatsApp (! Yanik              be good to also talk about your fight
           3/2/2016
                        Sansonnens)                           against the hydroelectric project. But
   Chat    7:01:26                                                                                   ! Berta
11                                                   WhatsApp my article deals with the
   message PM           (assumed):                                                                   Caceres
                                                              environmental damage caused by the
           (UTC+0)      50499110085@s.whatsap                 mining projects. Is there mining
                        p.net, WhatsApp (! Berta              exploitation in your department?
                        Caceres)

     Chat    3/2/2016   From:                                                                       ! Berta
12                                                   WhatsApp What do you think?
     message 9:04:54    41786531266@s.whatsap                                                       Caceres
             PM         p.net, WhatsApp (! Yanik


                    CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
     Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 30 of 38
                                                                                                          28


             (UTC+0)    Sansonnens)
                        (assumed):
                        50499110085@s.whatsap
                        p.net, WhatsApp (! Berta
                        Caceres)

                        From:
                        50499110085@s.whatsap
           3/2/2016     p.net, WhatsApp (! Berta
   Chat    10:42:05     Caceres)                                                                     ! Berta
13                                                  WhatsApp They are already scheduled
   message PM                                                                                        Caceres
           (UTC+0)      To: 41786531266@s.whatsap
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

                        From:
                        50499110085@s.whatsap
             3/2/2016   p.net, WhatsApp (! Berta           Maybe if you explain me your interest
     Chat    10:43:16   Caceres)                                                                 ! Berta
14                                                WhatsApp further, what do you need or what is
     message PM                                                                                  Caceres
                        To: 41786531266@s.whatsap          useful for you the most?
             (UTC+0)
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

                        From:
                        41786531266@s.whatsap                I'm working on a report on the
                        p.net, WhatsApp (! Yanik             environmental damage caused by
           3/2/2016
                        Sansonnens)                          mining and the impacts on the
   Chat    10:58:30                                                                                  ! Berta
15                                                  WhatsApp population. I would like to interview
   message PM           (assumed):                                                                   Caceres
                                                             people who can talk to me about this
           (UTC+0)      50499110085@s.whatsap                topic and also take pictures to
                        p.net, WhatsApp (! Berta             illustrate the article.
                        Caceres)

                        From:
                        50499110085@s.whatsap
           3/2/2016     p.net, WhatsApp (! Berta           Then I'll give you the contact
   Chat    11:19:51     Caceres)                           information of a Canadian partner...      ! Berta
16                                                WhatsApp
   message PM                                              You may know her already, Karen           Caceres
           (UTC+0)      To: 41786531266@s.whatsap          Spring
                        p.net, WhatsApp (! Yanik
                        Sansonnens)

           3/2/2016     From:
                                                             She is working hard on the mining
   Chat    11:20:24     50499110085@s.whatsap                                                  ! Berta
17                                                  WhatsApp issue and accompanies communities
   message PM           p.net, WhatsApp (! Berta                                               Caceres
                                                             in this fight
           (UTC+0)      Caceres)

2




                   CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
     Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 31 of 38
                                                                                                               29


                          To: 41786531266@s.whatsap
                          p.net, WhatsApp (! Yanik
                          Sansonnens)

                          From: 50499110085@s.whatsap
             3/2/2016     p.net, WhatsApp (! Berta Caceres)
     Chat                                                                                                 ! Berta
18           11:21:14 PM To: 41786531266@s.whatsap            WhatsApp 9507-3835 Karen
     message                                                                                              Caceres
             (UTC+0)     p.net, WhatsApp (! Yanik
                         Sansonnens)

                       From: 50499110085@s.whatsap
           3/2/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                           She knows communities in                ! Berta
19         11:24:38 PM To: 41786531266@s.whatsap         WhatsApp
   message                                                        Copán affected by mining                Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

                       From: 50499110085@s.whatsap
           3/2/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                                                                   ! Berta
20         11:24:47 PM To: 41786531266@s.whatsap         WhatsApp There are community fights
   message                                                                                                Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

                          From: 41786531266@s.whatsap
                          p.net, WhatsApp (! Yanik
             3/2/2016     Sansonnens)
     Chat                                                                Thank you. Where does Karen      ! Berta
21           11:25:02 PM                                      WhatsApp
     message             (assumed):                                      Spring live?                     Caceres
             (UTC+0)
                         50499110085@s.whatsap p.net,
                         WhatsApp (! Berta Caceres)

                       From: 50499110085@s.whatsap
                       p.net, WhatsApp (! Berta Caceres)          In that area of the West, you can
           3/2/2016
   Chat                                                           produce audiovisual material      ! Berta
22         11:25:17 PM To: 41786531266@s.whatsap         WhatsApp
   message                                                        because there are damages         Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik                   already
                       Sansonnens)

                       From: 50499110085@s.whatsap
           3/2/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                                                                   ! Berta
23         11:25:22 PM To: 41786531266@s.whatsap         WhatsApp In Tegucigalpa
   message                                                                                                Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

                       From: 50499110085@s.whatsap
                       p.net, WhatsApp (! Berta Caceres)          Anyway, if you want to come
           3/2/2016
   Chat                                                           here to La Esperanza, we are            ! Berta
24         11:26:18 PM To: 41786531266@s.whatsap         WhatsApp
   message                                                        willing to talk about the mining        Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik                   and energy issue
                       Sansonnens)

                          From: 41786531266@s.whatsap
                          p.net, WhatsApp (! Yanik
             3/2/2016     Sansonnens)
     Chat                                                                                                 ! Berta
25           11:39:43 PM                                      WhatsApp Thanks Berta. You are very kind.
     message             (assumed):                                                                       Caceres
             (UTC+0)
                         50499110085@s.whatsap p.net,
                         WhatsApp (! Berta Caceres)

                                                            So, you think it's better to talk to
           3/2/2016                                         Karen? You do not know this
   Chat                From: 41786531266@s.whatsap                                               ! Berta
26         11:41:07 PM                             WhatsApp topic well? Could I take photos
   message             p.net, WhatsApp (! Yanik                                                  Caceres
           (UTC+0)                                          of the damages in your
                                                            apartment?


                    CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
     Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 32 of 38
                                                                                                              30


3




                         Sansonnens)
                         (assumed):
                         50499110085@s.whatsap p.net,
                         WhatsApp (! Berta Caceres)

                         From: 41786531266@s.whatsap
                         p.net, WhatsApp (! Yanik
             3/2/2016    Sansonnens)
     Chat                                                            All right. So, you know the    ! Berta
27           11:49:39 PM                                  WhatsApp
     message             (assumed):                                  subject well.                  Caceres
             (UTC+0)
                         50499110085@s.whatsap p.net,
                         WhatsApp (! Berta Caceres)

                         From: 41786531266@s.whatsap
                         p.net, WhatsApp (! Yanik                  And the pictures? Could I take
           3/2/2016      Sansonnens)
   Chat                                                            pictures of environmental      ! Berta
28         11:50:25 PM                                    WhatsApp
   message             (assumed):                                  damage or they can no longer Caceres
           (UTC+0)
                       50499110085@s.whatsap p.net,                be seen?
                       WhatsApp (! Berta Caceres)

                       From: 50499110085@s.whatsap
           3/2/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                           We have not allowed entry         ! Berta
29         11:59:17 PM To: 41786531266@s.whatsap         WhatsApp
   message                                                        here                              Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

                       From: 50499110085@s.whatsap
           3/2/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                                                             ! Berta
30         11:59:23 PM To: 41786531266@s.whatsap         WhatsApp Of mining companies
   message                                                                                          Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

                       From: 50499110085@s.whatsap
           3/2/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                                                             ! Berta
31         11:59:31 PM To: 41786531266@s.whatsap         WhatsApp There are serious threats
   message                                                                                          Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

                       From: 50499110085@s.whatsap
           3/3/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                                                             ! Berta
32         12:01:18 AM To: 41786531266@s.whatsap         WhatsApp Very serious
   message                                                                                          Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

                       From: 50499110085@s.whatsap
           3/3/2016    p.net, WhatsApp (! Berta Caceres)
   Chat                                                           We know the topic, we can         ! Berta
33         12:01:31 AM To: 41786531266@s.whatsap         WhatsApp
   message                                                        talk                              Caceres
           (UTC+0)     p.net, WhatsApp (! Yanik
                       Sansonnens)

34 Chat      3/3/2016                                     WhatsApp But you will not find unless you ! Berta
                         From: 50499110085@s.whatsap
             12:02:23 AM                                           have enough time to go to a

                   CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
     Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 33 of 38
                                                                                                              31


     message (UTC+0)     p.net, WhatsApp (! Berta Caceres)             place of the threatened       Caceres
                         To: 41786531266@s.whatsap
                         p.net, WhatsApp (! Yanik
                         Sansonnens)

             3/3/2016                                                 Could you tell me about the
     Chat                                                                                            ! Berta
35           12:38:37 AM From:                               Whatsapp threats? Could I call you
     message                                                                                         Caceres
             (UTC+0)                                                  tomorrow? Is it okay?

4




                              41786531266@s.whatsap p.net, WhatsApp
                              (! Yanik Sansonnens)
                              (assumed): 50499110085@s.whatsap p.net,
                              WhatsApp (! Berta Caceres)

                                From: 50499110085@s.whatsap p.net,
   Chat        3/3/2016 1:03:09 WhatsApp (! Berta Caceres)                                          ! Berta
36                                                                        WhatsApp Yes
   message     AM (UTC+0)       To: 41786531266@s.whatsap p.net,                                    Caceres
                                WhatsApp (! Yanik Sansonnens)

                                From: 41786531266@s.whatsap p.net,
   Chat        3/3/2016 2:42:40 WhatsApp (! Yanik Sansonnens)                                  ! Berta
37                                                                      WhatsApp At what time?
   message     AM (UTC+0)       (assumed): 50499110085@s.whatsap p.net,                        Caceres
                                WhatsApp (! Berta Caceres)

                                From: 41786531266@s.whatsap p.net,
               3/3/2016 9:23:35 WhatsApp (! Yanik Sansonnens)                                       ! Berta
38 Call                                                                   WhatsApp
               AM (UTC+0)       To: 50499110085@s.whatsap p.net,                                    Caceres
                                WhatsApp (! Berta Caceres)

                                From: 41786531266@s.whatsap p.net,
   Chat        3/3/2016 9:23:35 WhatsApp (! Yanik Sansonnens)                                  ! Berta
39                                                                      WhatsApp Incoming Call
   message     AM (UTC+0)       (assumed): 50499110085@s.whatsap p.net,                        Caceres
                                WhatsApp (! Berta Caceres)

                                From: 41786531266@s.whatsap p.net,
   Chat        3/3/2016 9:41:45 WhatsApp (! Yanik Sansonnens)                                       ! Berta
40                                                                      WhatsApp ?
   message     AM (UTC+0)       (assumed): 50499110085@s.whatsap p.net,                             Caceres
                                WhatsApp (! Berta Caceres)

                              From: _41786531266@s.whatsa pp.ne,                                    ! Berta
41 ● Call                                                                 WhatsApp
                              WhatsApp (! Yanik Sansonnens)                                         Caceres

                                                                                     Yanik          ! Berta
42 Contact                    ! Yanik Sansonnens                          WhatsApp
                                                                                     Sansonnens     Caceres




                   CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
      Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 34 of 38
                                                                                                           32


Other topics related to threats against Mrs. Berta from the conversations between the
numbers 50496900009 of Carlos Juárez Juárez and 50499110085 Berta Cáceres,
between messages 131 and 142 (Extract)




                           From: 50496900009@s.whatsap
                           p.net, WhatsApp (! Juarez Juarez             If you know where José
            11/3/2015      Carlos)
    Chat                                                                Vasquez lives, since he has ! Berta
131         3:36:02 PM                                         WhatsApp
    message                (assumed):                                   an arrest warrant, because Caceres
            (UTC+0)
                           50499110085@s.whatsap p.net,                 he has problems with you
                           WhatsApp (! Berta Caceres)

                           From: 50496900009@s.whatsap
                           p.net, WhatsApp (! Juarez Juarez
              11/3/2015    Carlos)
      Chat                                                                                            ! Berta
132           3:36:20 PM                                       WhatsApp Here working
      message              (assumed):                                                                 Caceres
              (UTC+0)
                           50499110085@s.whatsap p.net,
                           WhatsApp (! Berta Caceres)

                           From: 50499110085@s.whatsap
            11/3/2015      p.net, WhatsApp (! Berta Caceres)
    Chat                                                                                              ! Berta
133         3:37:05 PM     To: 50496900009@s.whatsap           WhatsApp Just a moment
    message                                                                                           Caceres
            (UTC+0)        p.net, WhatsApp (! Juarez Juarez
                           Carlos)

                           From: 50496900009@s.whatsap
                           p.net, WhatsApp (! Juarez Juarez
              11/3/2015    Carlos)
      Chat                                                                Thank you or if you are     ! Berta
134           3:37:35 PM                                       WhatsApp
      message              (assumed):                                     around here we can meet     Caceres
              (UTC+0)
                           50499110085@s.whatsap p.net,
                           WhatsApp (! Berta Caceres)

                           From: 50499110085@s.whatsap
            11/3/2015      p.net, WhatsApp (! Berta Caceres)
    Chat                                                                                              ! Berta
135         4:13:20 PM     To: 50496900009@s.whatsap           WhatsApp Do you have his full name??
    message                                                                                           Caceres
            (UTC+0)        p.net, WhatsApp (! Juarez Juarez
                           Carlos)

                           From: 50496900009@s.whatsap
                           p.net, WhatsApp (! Juarez Juarez
              11/3/2015    Carlos)
      Chat                                                                                            ! Berta
136           4:17:34 PM                                       WhatsApp Do you have it already?
      message              (assumed):                                                                 Caceres
              (UTC+0)
                           50499110085@s.whatsap p.net,
                           WhatsApp (! Berta Caceres)

              11/3/2015
      Chat                                                                                            ! Berta
137           4:28:32 PM   From:                               WhatsApp Jose ángel velaquez
      message                                                                                         Caceres
              (UTC+0)

16




                   CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
   Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 35 of 38
                                                                                                    33




                         50496900009@s.whatsap p.net,
                         WhatsApp (! Juarez Juarez Carlos)
                         (assumed): 50499110085@s.whatsap
                         p.net, WhatsApp (! Berta Caceres)

                         From: 50499110085@s.whatsap p.net,
            11/3/2015    WhatsApp (! Berta Caceres)                    Excuse me, about
    Chat                                                                                   ! Berta
138         4:41:19 PM                                        WhatsApp what case?... There
    message              To: 50496900009@s.whatsap p.net,                                  Caceres
            (UTC+0)                                                    are so many
                         WhatsApp (! Juarez Juarez Carlos)

                         From: 50496900009@s.whatsap p.net,
            11/3/2015    WhatsApp (! Juarez Juarez Carlos)
    Chat                                                                 Do I send the arrest ! Berta
139         4:59:15 PM                                        WhatsApp
    message              (assumed): 50499110085@s.whatsap                warrant already      Caceres
            (UTC+0)
                         p.net, WhatsApp (! Berta Caceres)

                         From: 50499110085@s.whatsap p.net,
            11/3/2015    WhatsApp (! Berta Caceres)
    Chat                                                                                     ! Berta
140         5:00:24 PM                                        WhatsApp though this means?
    message              To: 50496900009@s.whatsap p.net,                                    Caceres
            (UTC+0)
                         WhatsApp (! Juarez Juarez Carlos)

                         From: 50496900009@s.whatsap p.net,
            11/3/2015    WhatsApp (! Juarez Juarez Carlos)
    Chat                                                                                     ! Berta
141         5:06:10 PM                                        WhatsApp Yes
    message              (assumed): 50499110085@s.whatsap                                    Caceres
            (UTC+0)
                         p.net, WhatsApp (! Berta Caceres)

                         From: 50499110085@s.whatsap p.net,
            11/3/2015    WhatsApp (! Berta Caceres)
    Chat                                                                                     ! Berta
142         5:06:28 PM                                        WhatsApp Yes, please
    message              To: 50496900009@s.whatsap p.net,                                    Caceres
            (UTC+0)
                         WhatsApp (! Juarez Juarez Carlos)




Friendship relationship of Bertha Cáceres and David Castillo

I located a 144-page report consisting of conversations between Mrs. Bertha Cáceres
and David Castillo with the first legible message dated July 27, 2013 at 3:34:47 UTC +0
and until February 18, 2016 6: 51:54 UTC +0, which is attached to this opinion.

In these conversations, an open and kind communication is observed, even denoting
support between them.




                CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
  Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 36 of 38
                                                                                   34




CONCLUSION


    The reports related to the collection of evidence that constitutes the main input
    for the study of data of message conversations through electronic means of the
    whatsapp application, SMS (mobile phones in this case), do not contain elements
    that imply criminal acts that allow us to link Mr. ROBERTO DAVID CASTILLO,
    based on the studies and interventions of the communications that the prosecutor
    has been carrying out, since the following points have been evident throughout
    the document prepared by the undersigned:




       a) In document ANALYSIS-DIVINV-DNII-No.0004-2016, conversations were
          found between page 14 to 16, assembled by mixing messages between
          users or different groups of users, omitting messages and inserting them,
          even when they are from different whatsapp groups and conversations,
          creating in this way, a conversation that seems to be real; but it is the
          product of the intercalation of messages of different contexts for being or
          belonging to other conversations, obtained from extractions of the
          telephone device allegedly confiscated from Mr. Sergio Rodríguez as
          mentioned on page 12. The above was verified through the extractions
          from the prosecutor.

       b) That the information contained in the seized equipment cannot be
         considered as authentic and reliable from the day of its seizure to date,
         given that the seized devices lacks value as potential digital evidence,
         since violations of ISO/IEC 27037 were committed for the preservation of
         potential digital evidence. With the above, the fragile and potential digital
         evidence is cannot be considered as true and certain. The basic points of
         the international standard ISO/IEC 27037 that have been breached from
         the moment of the legal seizure of the device include Reliability,
         Auditability, Repeatability, points that were already explained in the
         methodology section, and for this reason the evidence loses evidentiary
         value and it is essential not to alter the content of the devices any more,
         since it is impossible to determine the initial physical and logical state
         (digital information) thereof. With that being said, any information that is
         present in such devices, does not represent an authentic and indubitable
         result.




             CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
     Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 37 of 38
                                                                                          35


          c) It is not possible to obtain information that proves the planning or intention
             of carrying out an attack against Mrs. Bertha Cáceres or of any person at
             any date, because the meaning of the conversations appear in a
             conceptual order of apparent accusatory interpretation in the document
             ANALYSIS-DIVINV-DNII-No.0004-2016, while the true order of the
             information extractions shows that there is suppressed information, due to
             the alteration of the correlative order of the messages and due to the failure
             to observe the practices established in ISO 27037, the initial state of the
             information in the devices containing the source information under study
             cannot be known.

          d) There are conversations that denote a friendly relationship between Mr.
             David Castillo and Berta Cáceres, this between within the period from the
             first legible message dated July 27, 2013 at 3:34:47 UTC +0 to February
             18, 2016 6:51:54 UTC +0

          e) Regarding the geographical positions referenced by means of the
            antennas or radio bases of the Tigo cell phone company that provided
            connection services, which place telephone number 99900946 at the sites
            of Toy Place, La Lara, La Hacienda II, Mall Multiplaza, La Lara II Remoto,
            Escuela Americana, also show that there is no link or relationship or any
            connection between Mr. ROBERTO DAVID CASTILLO and the events for
            which he is accused.




ANNEXES
a.    Extraction of the talks of the whatsapp group named Seguridad Phaz between the
      dates of October 28, 29 and 30 of the year 2015, November 9, 2015, and March 1
      to 3, 2016. (note: the complete printing of the chat is omitted due to the fact that it
      already on the record, only for illustrative purposes)




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
     Case 1:19-mc-00405-LG-RHW Document 17-5 Filed 08/23/19 Page 38 of 38
                                                                                          36


b.    Extraction of the conversations of the whatsapp group named Coordinación Phaz
      between the dates of March 3, 2016 and March 16, 2016 (note: the complete
      printing of the chat is omitted due to the fact that it already on the record, only for
      illustrative purposes)

c.    Whatsapp conversations between Bertha Cáceres phone number 99110085 and
      David Castillo 99900946 between dates

d.    Whatsapp conversations between Bertha Cáceres telephone number 99110085
      and Yanik telephone number 41786531266 between the dates of March 1 to 3
      2016 07/10/2005 and 2/18/2016


e.    Whatsapp conversations between Bertha Cáceres telephone number 99110085
      and Juan Juarez telephone number 96900009 dated March 11, 2015




                                               SINCERELY,


                          ------------------------------------------------------------
                          MR. RUBEN EDUARDO CHAPA CABRERA
                       Official Expert in Information Technology and Telecommunications


                           TEGUCIGALPA, HONDURAS, APRIL 2, 2019




                 CRIMINAL CASE FILE 04-2018 (CONFIDENTIAL DOCUMENT)
